

117 HRES 66 IH: Supporting the contributions of Catholic schools.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 66IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. LaHood (for himself, Mr. Smith of New Jersey, Mr. Latta, Mr. Diaz-Balart, Mr. Gallagher, Mr. Mooney, Mrs. Walorski, Mr. Rodney Davis of Illinois, Mr. Wright, Mr. Joyce of Ohio, Mr. Fitzpatrick, and Mr. Rutherford) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONSupporting the contributions of Catholic schools.Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence and provide students with more than an exceptional scholastic education;Whereas although more than 200 Catholic schools were forced to close at the end of the 2020 school year due to the economic impact of COVID–19, more than 80 percent of the 6,000 schools are presently open for full-time, in-person classroom instruction in accordance with State and local safety guidelines;Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States;Whereas Catholic schools serve the Nation by providing a diverse student population from all regions of the country and all socioeconomic backgrounds with a strong academic and moral foundation, including 22 percent of students from racial minority backgrounds, 18.1 percent from Hispanic heritage, and 24.5 percent from non-Catholic families;Whereas Catholic schools are an affordable option for parents, particularly in underserved urban areas;Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development;Whereas Catholic schools are committed to community service, producing graduates who hold helping others among their core values;Whereas the total Catholic school student enrollment for the 2020–2021 academic year was almost 1,650,000, and the student-teacher ratio was 12 to 1;Whereas the Catholic high school graduation rate is 99 percent, with over 85 percent of graduates attending 4-year colleges;Whereas, in the 2005 pastoral message Renewing Our Commitment to Catholic Elementary and Secondary Schools in the Third Millennium, the United States Conference of Catholic Bishops stated, Catholic schools are often the Church’s most effective contribution to those families who are poor and disadvantaged, especially in poor inner city neighborhoods and rural areas. Catholic schools cultivate healthy interaction among the increasingly diverse populations of our society. In cities and rural areas, Catholic schools are often the only opportunity for economically disadvantaged young people to receive an education of quality that speaks to the development of the whole person. Our Catholic schools have produced countless numbers of well-educated and moral citizens who are leaders in our civic and ecclesial communities.;Whereas the week of January 31, 2021, to February 6, 2021, has been designated as National Catholic Schools Week by the National Catholic Educational Association and the United States Conference of Catholic Bishops;Whereas National Catholic Schools Week was first established in 1974 and has been celebrated annually for the past 47 years; andWhereas the theme for National Catholic Schools Week 2021 is Catholic Schools: Learn. Faith. Excellence. Service. and reflects Catholic schools’ purpose to form students to be good citizens of the world, love God and neighbor, and enrich society with the leaven of the gospel and by example of faith: Now, therefore, be it That the House of Representatives—(1)supports the goals of National Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States;(2)applauds the National Catholic Educational Association and the United States Conference of Catholic Bishops on their selection of a theme that all can celebrate; and(3)supports the dedication of Catholic schools, students, parents, and teachers across the United States toward academic excellence, and supports the key role they play in promoting and ensuring a brighter, stronger future for the Nation.